DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
On a reply dated 09/23/2021 in response to the restriction requirement, the applicant elects Group I (claims 1 to 14) without traverse. Claim 12 is amended. Claims 15-16 are cancelled. Claims 1-14 are currently under examination.

Information Disclosure Statement
On information disclosure statement filed on 09/24/2019 is considered except the U.S. pre grant publication 2016/0040655 document on it could not be located.  All references are considered except line through. The applicant is advised to provide the appropriate document on the next response to this office action.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 9 recited “a second protrusion” in line 3 and “a protrusion’ is recited in line 4 of claim 1. In order to be consistent with the language and clarity, ‘a protrusion’ recited in line 4, claim 1 need to be replaced with ‘a first protrusion’. Additionally “the protrusions” in line 4 of claim 9 have to be replaced with “the first and the second protrusions” for consistency.

Claim 9 recited “a second bush” in line 8 and “a bush’ is recited in line 6 of claim 1. In order to be consistent with the language and clarity, ‘a bush’ recited in line 6, claim 1 need to be replaced with ‘a first bush’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly cl and aim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, claim 1 claims “a bush having a bore extending through the bore….” in line 6 of the claim. It is not clear what the limitation mean? Is it a bore through the bore? That seem structurally impossible. Appropriate correction/clarification required.
Claims 1 and 12 recite “an adjustable fixed structure attachment system” and “a fixed structure attachment arrangement” respectfully but the claims recite aircraft structures like a 
Claim 9 recites the limitation "the bush" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the sleeve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the bore" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recited “a second sleeve” in line 2.  It is not clear what a ‘second sleeve’ in claim 10 mean if there is no prior ‘first sleeve’ is claimed either in parent claims 9 and 1. Appropriate correction/clarification required.
Claim 11 recites the limitation "the bore" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the sing box" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the bush" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
All the dependent claims 2-11 are rejected under the same rational as the rejection of claim 1 above due to their sole dependency from the rejected claim 1 above.
All the dependent claims 13-14 are rejected under the same rational as the rejection of claim 12 above due to their sole dependency from the rejected claim 12 above.

Examiner’s commentary:
Since the application is classified and examined in aeronautics and astronautics areas of examination, the examiner advises the applicant to amend the preamble of independent claims to place the adjustable fixed structure attachment system of claim 1 and a fixed structure attachment arrangement of claim 12 in an aircraft environment. The “aircraft wing” recited in line 1-2 of claim 1 and Claim 12 are recited as a functional limitation to be used in an aircraft wing. The examiner advises the applicant to amend the preamble of claim 1 for example as “An aircraft wing comprising an adjustable fixed structure attachment system….” and the preamble of claim 12 as “An aircraft wing comprising a fixed structure attachment arrangement…..”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642